Citation Nr: 1759980	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-18 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for tinea pedis.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 50 percent disabling from March 23, 2009, and 70 percent disabling from July 6, 2017.

3.  Entitlement to service connection for residuals of a fractured little finger on the left hand.

4.  Entitlement to a higher initial rating for a low back disorder rated as 10 percent disabling.

5.  Entitlement to higher initial ratings for right lower extremity radiculopathy rated as 10 percent disabling from March 29, 2013, and 20 percent disabling from July 19, 2016.

6.  Entitlement to higher initial ratings for left lower extremity radiculopathy rated as 10 percent disabling from March 29, 2013, and 20 percent disabling from July 19, 2016.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 6, 2017.  


REPRESENTATION

Appellant represented by:  John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeal (Board) from December 2010, May 2013, March 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In October 2015, the Veteran withdrew his Board hearing request.  In August 2016, the Board remanded the appeal.  

In August 2017, the Veteran was granted compensation under 38 U.S.C.A. § 1151 (West 2014) for split anal tissue, granted service connection for erectile dysfunction, and granted a TDIU effective July 6, 2017.  Therefore, the Board finds that the 1151 claim and erectile dysfunction claim are no longer in appellate status.  As to the PTSD claim, the Board has recharacterized the claim as it appears above because an August 2017 rating decision granted him a 70 percent rating effective from July 6, 2017.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As to the TDIU, the Board finds that this claim is now limited to the period before July 6, 2017, because his underling rating claims have been pending since at least March 2009.  Id; Rice v. Shinseki, 22 Vet. App. 447 (2009).

As to the claim for residuals of a fractured little finger on the left hand, the Board is characterizing this issue as a service connection claim and not an application to reopen.  The Board has undertaken this action because since the prior final August 1989 rating decision the Veteran has submitted new and material evidence to reopen this claim.  Specifically, the Veteran filed with VA private treatment records that for the first time diagnosed him with post-traumatic arthritis changes at the proximal interphalangeal joint in the little finger on the left hand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for residuals of a fractured little finger on the left hand, the claims for higher initial ratings for a low back disorder and right and left lower extremity radiculopathy, and the claim for a TDIU prior to July 6, 2017, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that tinea pedis does not cover at least 5 percent of the entire body and/or at least 5 percent of the exposed areas affected and it does not require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period at any time during the pendency of the appeal.
2.  From March 23, 2009, to July 6, 2017, the preponderance of the evidence shows that PTSD was not manifested by at least occupational and social impairment with deficiencies in most areas at any time during the pendency of the appeal.

3.  From July 6, 2017, the preponderance of the evidence shows that PTSD is not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for tinea pedis have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, Diagnostic Code 4.118, Diagnostic Code 7813-7806 (2017).

2.  The criteria for an initial rating in excess of 50 percent from March 23, 2009, and in excess of 70 percent from July 6, 2017, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts he is entitled to higher ratings for tinea pedis and PTSD because they are worse than rated.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  Tinea Pedis

The Veteran's tinea pedis is rated as non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.

Initially, the Board notes that the Board has lifted its Johnson v. McDonald, 27 Vet. App. 497, 505 (2016), stay because the United States Court of Appeals for the Federal Circuit has recently held, in substance, that Diagnostic Code 7806's reference to systemic therapy does not include topical steroid creams.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Therefore, the Board finds that it may adjudicate the current rating claim.

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period. 

At the October 2015 VA examination the Veteran reported having a problem with the skin of his feet being red and moist which he treats with a cream and rubbing alcohol.  He also reported that he had break-outs approximately once a month.  The Veteran had constant/near-constant treatment in the last 12 months.  On examination, it was opined that his skin disability covered less than 5 percent of the total body area and none of the exposed area.  Thereafter, the examiner characterized his finding as follows "[l]eft foot with slight erythema with minimal scaling between 4 and 5th digit [and] right foot without objective findings."

Thereafter, at the December 2016 examination it was reported that in the last 12 months the Veteran had 6 weeks or more, but not constant, oral or topical treatment.  On examination, it was opined that his skin disability covered less than 5 percent of the total body area and none of the exposed area.  Thereafter, the examiner characterized his finding as the Veteran having a white powdery scale between the 4th and 5th digit of the right foot.

A review of the record on appeal also reveals the Veteran's periodic complaints and treatment for tinea pedis.  It also reveals photographs of the feet provided by the Veteran.  However, the Board finds that these records do not show symptoms worse than what was reported at the above VA examinations.  The Board also notes that the record is negative for the Veteran treating his tinea pedis with intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.

Given the above medical evidence, Board finds that the record is negative for any evidence that the Veteran's tinea pedis required systemic therapy during any 12-month period during the pendency of the appeal.  The Board also finds that the most probative evidence of record are the above VA examinations, which are not contradicted by any other evidence of which, which show that the Veteran's skin disorder does not cover at least 5 percent of his entire body or 5 percent of the exposed area affected.  Therefore, the Board finds that the claim for a compensable rating is denied.  38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Fenderson; Hart.

In reaching the above conclusion the Board has not overlooked the fact that the Veteran and others like his wife and sisters are competent to report on the symptoms they observe.  See Davidson.  However, a review of the record on appeal does not show that they ever provided VA with a statement in which they reported that the Veteran's service-connected skin disorder covered a greater percentage of his entire body and/or the exposed areas affected than what was reported by the above VA examiners.  Therefore, the Board finds the opinions provided by the VA examiners the most probative evidence of record.  

b.  PTSD

The Veteran's PTSD is rated as 50 percent disabling from March 23, 2009, and 70 percent disabling from July 6, 2017, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (the General Rating Formula for Mental Disorders (General Formula)).  

This regulation provides a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

A Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

In this regard, the Board acknowledges that effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994).  The amendments replace those references with references to the recently updated DSM-5, and examinations conducted pursuant to the DSM-5 do not include GAF scores.  Although the Veteran's case was certified post-DSM-5, most of his evaluations were conducted prior to that time and therefore include a relevant GAF score.  The Board will consider these GAF scores in adjudicating the claim, as doing so is most advantageous to the Veteran in this case.  

Under the DSM IV a GAF score of 51 to 60 suggests that the psychiatric disability is manifested by [m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 suggests that the psychiatric disability is manifested by [s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

From March 23, 2009, to July 6, 2017

The Veteran was first afforded a VA examination in December 2010.  At that time, the examiner reported that he had problems with suicidal ideation but without a plan or intent, impulse control, verbal outbursts, depression, tearfulness, decreased interest in activities, fatigue/loss of energy, sleep disturbance, blunted affect, social isolation, anxiety, nervousness, excessive worry thoughts, restlessness, racing thoughts, irritability, emotional detachment, problems with concentration and memory, and feelings of hopelessness, worthlessness, and helplessness.   As to employment, the Veteran reported that since 2003 he had worked at an ammunition plant but reported that he experiences a depressed mood at work and has traumatic memories triggered by the ammunition work environment.  In this regard, he reports that he isolates himself at work in an attempt to manage his mental health symptoms but he has had a few verbal altercations with co-workers.  Over the past twelve months, the Veteran has not experienced absence or loss of employment related to mental health symptoms.  As to social impairment, the Veteran reported that he has been married four times and divorced three times.  He has been married to his current wife for 11 years.  However, his irritability and verbal outbursts have caused a strain in his marriages.  The Veteran has six children (five adult children and one 7- year-old child), with whom he maintains close relationships.  The Veteran reported that he has no close friends and his only socially interacts with his brothers.  In this regard, he typically declines invitations to his wife's family's gatherings and avoids crowds.  

On examination, the Veteran presented with a depressed mood and blunted affect.  He cried several times during this evaluation.  His memory and concentration were impaired.  There was also evidence of anxiety.  However, he was alert, oriented, and cooperative.  He maintained fair eye contact.  His speech was normal and clear.  His thought process was goal-directed.  His thought content was negative for hallucinations as well as negative for homicidal and suicidal ideation.  He responded in a logical manner.  There was neither inappropriate behavior nor obsessive or ritualistic behavior.  Personal hygiene and other basic activities of daily living were okay.  He did not have panic attack.  His impulse control was okay.  The examiner opined that the Veteran's GAF score due to his PTSD was 55 due to his depression, tearfulness, decreased interest in activities, fatigue/loss of energy, sleep disturbance, blunted affect, social isolation, anxiety, nervousness, excessive worry thoughts, restlessness, racing thoughts, irritability, emotional detachment, problems with concentration and memory, hyperarousal, avoidance of trauma-related stimuli, re- experiencing of trauma, and feelings of hopelessness, worthlessness, and helplessness.  

At a March 2015 VA examination, the Veteran reported having problems with sleeping as well as rechecking the doors at home to make sure they are locked.  As to his social history, the Veteran reported that he remains married.  He also reported that he had 3 new grandchildren he enjoys and sees as much as possible.  As to employment, the Veteran reported that he retired in 2014 after five years working at an ammunition plant.  The Veteran also stated that he was able to manage any PTSD symptoms as long as there are no external reminders such as war movies.  Without the external cues, he is not bothered by recollections of his combat experience.  As to his symptomatology, the examiner reported that he had chronic sleep impairment and obsessional rituals which interfere with routine activities.  The examiner next reported that the Veteran had intrusive thoughts which interfered with the ability to stay focused on the task at hand.  It was opined that he had a GAF score of 69 because he continued to rely on sleep and stress medicine as needed to manage the above symptoms.  

VA treatment records reflect the Veteran's complaints and treatment for PTSD.  In this regard, these records show him reporting on one occasion in February 2009 having thoughts of dying and being given a GAF score of 55.  

Initially, the Board finds that nothing in the VA treatment records show the symptoms due to the Veteran's PTSD to be worse than what was seen at the above VA examinations.  Moreover, the Board finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 50 percent for the Veteran's PTSD from March 23, 2009, to July 6, 2017.  38 C.F.R. § 4.130, Diagnostic Code 9411

In this regard, while the Veteran has not worked since approximately 2014, before this he worked at the same company for 5 years and before that he worked for the same company for 13 years, he characterized his not working as a retirement, and, while he reported that memory problems and intrusive thoughts played a role in his deciding to retire and remaining retired, the appellant does not claim and the record does not show that his service-connected PTSD was the sole cause of his stopping work and not seeking further employment.  The Board finds that this shows no more than occasional occupational impairment.

Additionally, despite the Veteran reporting that he did not have any friends and having been divorced three or four times, he has nonetheless remained married too and has a fairly good relationship with his current wife for over a decade.  The Veteran also reported that he eagerly interacts with his grandchildren as often as possible, gets along fairly well with his six children, and periodically talks on the phone with his two brothers and three sisters.  In addition, the Veteran also implied that he helps to take care of his one minor child who lives with him and his wife.  The Board finds these social interactions imply no more than minimal social impairment.  

In addition, the Board finds that the adverse symptomatology seen by the VA examiners (i.e., depressed mood, blunted affect, impaired memory and concentration, anxiety, decreased interest in activities, fatigue/loss of energy, sleep disturbance, nervousness, excessive worry, restlessness, racing thoughts, irritability, emotional detachment, hyperarousal, avoidance of trauma-related stimuli, re- experiencing of trauma, feelings of hopelessness, worthlessness, and helplessness, and obsessional rituals) are more appropriable characterized as causing occupational and social impairment with reduced reliability and productivity as opposed to occupational and social impairment with deficiencies in most areas because these are the types of adverse symptomatology the rating code lists as examples of the criteria required for their respective ratings.  

Similarly, while the Veteran told treating therapist in February 2009 and the VA examiner in December 2010 that he had thought of dying, the thoughts were without a plan or intent and the VA the examiner nonetheless opined that he did not have suicidal ideation.  Moreover, suicidal ideation is not thereafter seen in the subsequent treatment records as well as at the March 2015 and July 2017 VA examinations.  Therefore, the Board finds that the preponderance of the evidence shows that the thoughts of dying reported by the Veteran in the 2009 treatment record and at the December 2010 VA examination was fleeting and not a true representation of the severity of his PTSD.  

Further, while the December 2010 VA examiner opined that the severity of the Veteran's PTSD warranted as GAF score of 55, when next examined by VA in March 2015 his GAF score was up to 69.  Moreover, the Veteran's VA treatment records show his being given a GAF score of 55.  Given the adverse symptomatology documented in the record, the Board finds that the severity of his PTSD symptomatology is best characterized by the GAF scores of between 51 and 70 found in the record, which suggests that his PTSD is manifested by no more than "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."  See DSM IV; Owens.  Therefore, the Board finds that the most probative of the Veteran's GAF scores also weigh in favor of finding that his PTSD is best characterized as causing no more than occasional occupational impairment and minimal social impairment.  

Lastly, the Board notes that the record includes statements from the Veteran as well as other lay persons including his wife, sisters, and a co-worker.  Moreover, the Board finds that they are both competent and credible to report on what they feel and/or see.  See Davidson.  However, the Board finds the opinions provided by the VA examiners the most probative evidence of record because they have greater medical expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

In these circumstances, the Board finds the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD does not produce occupational and social impairment with deficiencies in most areas due to his various symptoms as to meet the criteria for the next higher, 70 percent, evaluation at any time from March 23, 2009, to July 6, 2017.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411; Also see Fenderson.


From July 6, 2017

The Veteran was afforded a VA examination on July 6, 2017.  The examiner opined that most of the Veteran's symptoms had not changed much since his last examination.  In this regard, the Veteran still did not trust people and he is still always on guard.  He also continued to report having problems with his memory.  It was also noted that the Veteran was still married to his fifth wife, he has been married for 19 years, and he gets along fairly well with his wife.  His youngest son lived at home with the Veteran and his wife.  He also has five adult children.  The Veteran reported that he gets along fairly well with all his children but feels he does not communicate as much with the older ones as he should.  The Veteran also has two brothers and three sisters that he talks to periodically.  The Veteran also reported that he still tends to stay a lot to himself.  The Veteran remains retired.  Regarding his ability to work, the Veteran reported that his memory problems make it difficult for him to work.  The Veteran also reported that it is hard for him to multitask. As to treatment, he still receives medication and sees a psychiatrist. 

On examination, the Veteran had problems with a depressed mood, anxiety, chronic sleep impairment, mild memory loss (i.e., such as forgetting names, directions or recent events), impaired short- and long-term memory (i.e., for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and obsessional rituals which interfere with routine activities.  However, the Veteran was friendly and polite. 

The record does not contain treatment records for PTSD for the post-July 6, 2017, period.  The Board also finds that the preponderance of the evidence is against entitlement to an evaluation in excess of 70 percent for the Veteran's PTSD from July 6, 2017, because his overall disability picture due to his PTSD does not cause total occupational and social impairment.   38 C.F.R. § 4.130, Diagnostic Code 9411

In this regard, and as noted above, while the Veteran continues to not work and while he reported that memory problems and intrusive thoughts played a role in his deciding to retire and remaining retired, the appellant does not claim and the record does not show that his service-connected PTSD was the sole cause of his stopping work and not seeking further employment.  Tellingly, and as reported above, the Veteran reported that he voluntarily retired after working for 5 years at the same company.  Therefore, the Board finds that the most probative evidence of record shows that his PTSD does not cause total occupational impairment.  Likewise, the Board finds that the most probative evidence of record shows that his PTSD does not cause total social impairment.  The Board has reached this conclusion because the record shows that despite the Veteran's reports of not having any friends he and having been divorced three or four times, he has nonetheless remains married too and has a fairly good relationship with his current wife of 19 years; eagerly interacts with his grandchildren; gets along fairly well with his six children; and periodically talks on the phone with his two brothers and three sisters.  In addition, the Veteran also implied that he helps to take care of his one minor child who lives with him and his wife.  In addition, the Board finds that the adverse symptomatology seen by the VA examiner at his most recent VA examination (i.e., depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and obsessional rituals) are more appropriable characterized as causing occupational and social impairment with deficiencies in most areas as opposed to total occupational and social impairment because these are the types of adverse symptomatology the rating code lists as examples of the criteria required for a 70 percent rating.  Lastly, the Board notes that the record includes statements from the Veteran as well as other lay persons including his wife, sisters, and a co-worker.  Moreover, the Board finds that they are both competent and credible to report on what they feel and/or see.  See Davidson.  However, the Board finds the opinion provided by the VA examiner the most probative evidence of record because he has greater medical expertise.  See Black.

In these circumstances, the Board finds the preponderance of the evidence of record supports the conclusion that the Veteran's PTSD does not produce total occupational and social impairment due to his various symptoms as to meet the criteria for the next higher, 100 percent, evaluation at any time from July 6, 2017.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411; Also see Fenderson.


ORDER

An initial compensable rating for tinea pedis is denied.

An initial rating in excess of 50 percent from March 23, 2009, and 70 percent from July 6, 2017, for PTSD is denied.


REMAND

As to the claim of service connection for residuals of a fractured little finger on the left hand, the Board finds that a remand is needed to obtain a needed medical opinion as to the origins of the Veteran's current disability because the existing record does not contain such an opinion.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

As to the claim for a higher initial rating for a low back disorder, the Board finds that another remand is necessary because the existing VA examinations do not included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  As such, a new VA examination is necessary to conduct the appropriate range of motion testing.  

As to the claims for a higher initial ratings for right and left lower extremity radiculopathy as well as a TDIU prior to July 6, 2017, the Board finds that it is inextricably intertwined with the above claim.  Therefore, the Board finds that it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-August 2017 treatment records from the Kansas City VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with the little finger on the left hand and any continued problems in and since that time as well as any current problems caused by his low back disability as well as right and left radiculopathy to include problems with employment before July 6, 2017.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for appropriate VA examinations to determine the origins or etiology of the little finger on the left hand disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed to include X-rays.  The examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that the post-traumatic arthritis changes at the proximal interphalangeal joint of the left little finger are related to or had their onset in service?  

(b)  Is it at least as likely as not that the post-traumatic arthritis changes at the proximal interphalangeal joint of the left little finger manifested itself in the first post-service year?

In providing the requested opinions, the examiner should comment on the Veteran's, his friend's, his families, and co-workers competent lay reports regarding observable symptomatology as well as the picture the Veteran provided and which he says shows his hand in a cast while on active duty.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his low back disability as well as right and left radiculopathy.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all low back pathology found to be present.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should also discuss the nature and severity of the right or left-sided radiculopathy or neuropathy found to be present.

The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

6.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


